SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2014 B COMMUNICATIONS LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 5250301, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- B COMMUNICATIONS LTD. The following exhibits are attached: Translated version of the 2013 Annual Report of Bezeq The Israel Telecommunication Corp. Ltd, or Bezeq, a controlled subsidiary of the Registrant,published by Bezeq on March 6, 2014. The attached exhibits pertain to Bezeq (“Bezeq” and together with its subsidiaries, “the Company”) Periodic Report of the Company for the Year 2013: Chapter A - Description of Company’s Operations Periodic Report of the Company for the Year 2013: Chapter B - Directors' Report on the State of the Company's Affairs Periodic Report of the Company for the Year 2013: Chapter C - Financial Statements Periodic Report of the Company for the Year 2013: Chapter D - Additional Information about the Company Bezeq Separate Financial Information for the Year ended December 31, 2013 DBS Satellite Services (1998) Ltd. Financial Statements for the Year ended December 31, 2013 Report of the Company Concerning Effectiveness of the Internal Control over Financial Reporting(SOX format): Chapter E 2013 Corporate Governance Questionnaire of the Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B COMMUNICATIONS LTD. (Registrant) By: /s/ Doron Turgeman Doron Turgeman Chief Executive Officer Date: April 22, 2014 EXHIBIT INDEX The attached exhibits pertain to Bezeq (“Bezeq” and together with its subsidiaries, “the Company”) EXHIBIT NO. DESCRIPTION Periodic Report of the Company for the Year 2013: Chapter A - Description of Company’s Operations Periodic Report of the Company for the Year 2013: Chapter B - Directors' Report on the State of the Company's Affairs Periodic Report of the Company for the Year 2013: Chapter C - Financial Statements Periodic Report of the Company for the Year 2013: Chapter D - Additional Information about the Company Bezeq Separate Financial Information for the Year ended December 31, 2013 DBS Satellite Services (1998) Ltd. Financial Statements for the Year ended December 31, 2013 Report of the Company Concerning Effectiveness of the Internal Control over Financial Reporting (SOX format): Chapter E 2013 Corporate Governance Questionnaire of the Company
